
	

114 HR 3571 IH: Fuel Cell Tax Extenders Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3571
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Larson of Connecticut (for himself, Mr. Gibson, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend and modify certain provisions of the Internal Revenue Code of 1986 relating to fuel cells
			 and hydrogen.
	
	
 1.Short titleThis Act may be cited as the Fuel Cell Tax Extenders Act of 2015. 2.Extension and modification of fuel cell credits (a)Extension of residential energy efficient property credit for qualified fuel cell property (1)In generalSection 25D(g) of the Internal Revenue Code of 1986 is amended by inserting after property placed in service after December 31, 2016 the following: (December 31, 2021, in the case of qualified fuel cell property (as defined in section 48(c)(1))).
 (2)Effective dateThe amendment made by this subsection shall apply to property placed in service after the date of the enactment of this Act.
				(b)Extension of energy credit
 (1)In generalSection 48(c)(1)(D) of the Internal Revenue Code of 1986 is amended— (A)by striking for any period and inserting on which construction was commenced, and
 (B)by striking December 31, 2016 and inserting December 31, 2021. (2)Effective dateThe amendments made by this subsection shall apply to property on which construction was commenced after the date of the enactment of this Act.
				3.Extension and modification of hydrogen-related credits
			(a)Extension of alternative motor vehicle credit
 (1)In generalSection 30B(k)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2021. (2)Effective dateThe amendment made by this subsection shall apply to property purchased after December 31, 2014.
				(b)Extension and modification of alternative fuel vehicle refueling property credit
 (1)ExtensionSection 30C(g) of the Internal Revenue Code of 1986 is amended by striking placed in service after December 31, 2014 and inserting the following:  placed in service—(1)in the case of property relating to hydrogen, after December 31, 2021, and (2)in the case of any other property, after December 31, 2014.
 (2)Increase in limitationSection 30C(b) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (1) by striking , and and inserting that does not relate to hydrogen,,
 (B)by redesignating paragraph (2) as paragraph (3), and (C)by inserting after paragraph (1) the following new paragraph:
						
 (2)$200,000 in the case of a property of a character subject to an allowance for depreciation that relates to hydrogen, and.
					(3)Expansion of credit for hydrogen-related alternative fuel vehicle refueling property
 (A)In generalSection 30C(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph:  (3)with respect to property described in section 179A(d)(3)(A) for the storage or dispensing of fuel at least 85 percent of the volume of which consists of hydrogen, the reference to motor vehicles in section 179A(d)(3)(A) includes specified off-highway vehicles..
 (B)Specified off-highway vehicles definedSection 30C(e) of such Code is amended by striking paragraph (6) and inserting the following:  (6)Specified off-highway vehiclesFor purposes of subsection (c)(3)—
 (A)In generalThe term specified off-highway vehicles means all types of vehicles propelled by motor that are designed for carrying or towing loads from one place to another, regardless of the type of load or material carried or towed and whether or not the vehicle is registered or required to be registered for highway use, including fork lift trucks used to carry loads at railroad stations, industrial plants, and warehouses.
 (B)ExceptionsSuch term does not include— (i)farm tractors, trench diggers, power shovels, bulldozers, road graders or rollers, and similar equipment which does not carry or tow a load, and
 (ii)any vehicle that operates exclusively on a rail or rails.. (4)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2014.
				(c)Extension and modification of alternative fuel credit for hydrogen
 (1)ExtensionSection 6426(d)(5) of the Internal Revenue Code of 1986 is amended by inserting after December 31, 2014 the following: (December 31, 2021, in the case of any sale or use involving hydrogen). (2)Expansion of credit to all hydrogenSection 6426(d)(2)(D) of such Code is amended by striking liquefied hydrogen and inserting hydrogen.
 (3)Effective dateThe amendments made by this subsection shall apply to property sold or used after December 31, 2014.
				
